Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations a first display region and a second display region, wherein the first display region comprises a plurality of first pixels, and the second display region comprises a plurality of second pixels and at least one light transmission region, where light transmittance of the at least one light transmission region is higher than light transmittance of each of the fist pixels and light transmittance  of each of the second pixels, and light transmittance of the second display region is higher than light transmittance of the first display region. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. The closest prior art US 20210067618 has been disqualified as prior art for double patenting purposes. Claims 2-17 depend from this claim and are allowable for at least that reason.
Claim 18 recites the limitations a display device comprising a display region that comprises a first display region and a second display region, wherein each of the pixel electrodes is on the first display region or the second display region, the common electrode is on an entire surface of the first display region, and the common electrode is located in a partial region of the second display region and defines at least one light transmission opening. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art. The closest prior art US 20210067618 has been disqualified as prior art for double patenting purposes. Claims 19-25 depend from this claim and are allowable for at least that reason.
Claim 26 recites the limitations wherein a resolution of the second display region is lower than a resolution of the first display region, and wherein light transmittance of the second display region is higher than light transmittance of the first display region. These limitations in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        

/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        08/14/21